 

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA JAN 25 2021

CARMELITA REED.

os DIST. Cc: rae

Viren nyanecpenebaaue mien eau aenansens manera ele t

  
 

DARYL DEAN WHITEBIRD,
Plaintiff,
Case No. CIV-19-184-SLP

V.

SHERIFF TODD GIBSON, et al.,

Nee ee ee ee”

Defendants.

Plaintiffs Motion To Strike Defendants

 

Motion For Summary of Judgment

 

Comes now, plaintiff Daryl Dean Whitebird, pro se and moves
this court to strike defendants Motion for Summary of Judgment
against plaintiff Daryl Dean Whitebird. In support thereof,
plaintiff respectfully submits the court the following brief.

Statement of the Case
Plaintiff Whitebird brings this case against the defendants in their
individual capacity under 42 U.S.C. $ 1983 for a violation of his
Constitutional Rights. (Doc. 1 ) Specifically plaintiff was
retaliated against for filing grievances and was placed in a
lockdown pod.

Argument and Authority

Federal rule of civil procedure 12 (f) governs Motion to Strike,
that the rule allows a court to “Order stricken from any pleading,
any insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter.

I. Defendants motion for Summary of Judgment is
premature because Plaintiff has not yet had the
opportunity to discover information essential to his
opposition to Summary of judgement.

Both the Supreme Court and the Tenth Circuit have instructed that
“Summary Judgement should not be granted where the non-
moving party has not had the opportunity to Discovery
information that is essential to his opposition”. See Trans-W.
Petrol., Inc. v. U.S. Gypsum Co.., 830 F.3d 1171, 1175 (10" Cir.
2016)(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,250
n.5 (1986)). Federal rules of Federal Procedure 56(d) provides the
mechanism for dealing with” premature motions” for Summary
judgment, “allow[ing] a summary judgment motion to be denied
if the non-moving party has not had the opportunity to make full
discovery”. Celotex Corp. V. Catrett, 477 U.S. 317, 326 (1986);
see Fed. R. Civ. P. 56(d)(1).

Defendant did not follow the standard requirement in his Motion
Summary judgment, and has therefore filed a deficient motion to
which plaintiff is unable to respond appropriately.

Wherefore, plaintiff respectfully request the court strike
plaintiff's motion for summary of judgment. If the court
determines defendants motion stands, plaintiff request additional
time to respond accordingly.

Respectfully,
fhe
Mil ml

Daryl Dean Whitebird
 

 

Certificate of Service

I hereby certify that on (date) / _/ 9- 2 I , I filed the attached document with

the Clerk of Court and served the attached document by (service method)

Ul sD DSA GE on the following, who are

w& registered participants of the Electronic Case Filing System: (insert names and addresses)

| fue L Conk.
bunclu ms or)

Boch oe xan jue 0 a

[OF AL ands
(ILC, OIC, T1310 &

vag - UOS “035 ~!e"!
SAUD PW Lor. Com
